MCDONALD, J., with whom BERDON, J., joins,
dissenting. I disagree with the majority’s conclusion that the defendants are entitled to judgment notwithstanding the verdict on the plaintiffs unjust enrichment claim, and I would reverse and remand for a new trial on the issue of damages.
The majority concludes that the trial court improperly denied the defendants’ motion for judgment notwithstanding the verdict on the unjust enrichment claim because the defendants merely had promised the plaintiff that, if the performance of the trust improved, they would consider making incentive payments part of the plaintiffs compensation in the future. According to the majority, the defendants did not promise the plaintiff *524that they would make such payments upon improvement of the trust’s performance.
I agree with the proposition that a mere assurance to consider making incentive payments is not a proper basis for an award of damages under the theory of unjust enrichment. The jury reasonably could have found, however, that the defendants had promised the plaintiff that incentive payments would be forthcoming upon improvement of the trust’s performance and that the defendants did not merely promise the plaintiff that they would consider making such payments. The plaintiff testified that, at the time he was hired, the defendants had told him that they “must . . . see the performance before [they could] give [him] the bonus.” Furthermore, once the performance of the trust had improved,1 the defendants did, in fact, enter into negotiations with the plaintiff as to the amount of the incentive payments to be made to the plaintiff. That evidence alone permits the conclusion that the defendants had promised the plaintiff that incentive payments would be forthcoming. The fact that the incentive payment proposal developed by the defendants in 1992 was based not only on new business generated by the plaintiff in the future but also on renewals of business that the plaintiff previously had generated for the defendants further supports the conclusion that the defendants had promised the plaintiff that incentive payments would be made.
Moreover, as the majority points out, the trial court instructed the jury that, if it found that the plaintiff had been promised a bonus or incentive compensation in addition to a salary, it could award the plaintiff damages under the theory of unjust enrichment. This court’s role *525is to consider the evidence in the light most favorable to sustaining the jury’s verdict, and we properly can proceed under the assumption that the jury found that the defendants had promised the plaintiff that they would make incentive payments. Cf. Salaman v. Waterbury, 246 Conn. 298, 304, 717 A.2d 161 (1998).
“A right of recovery under the doctrine of unjust enrichment is essentially equitable, its basis being that in a given situation it is contrary to equity and good conscience for one to retain a benefit which has come to him at the expense of another. . . . Connecticut National Bank v. Chapman, 153 Conn. 393, 399, 216 A.2d 814 [1966]. With no other test than what, under a given set of circumstances, is just or unjust, equitable or inequitable, conscionable or unconscionable, it becomes necessary in any case where the benefit of the doctrine is claimed, to examine the circumstances and the conduct of the parties and apply this standard. . . . Providence Electric Co. v. Sutton Place, Inc., 161 Conn. 242, 246, 287 A.2d 379 (1971). . . . Plaintiffs seeking recovery for unjust enrichment must prove (1) that the defendants were benefited, (2) that the defendants unjustly did not pay the plaintiffs for the benefits, and (3) that the failure of payment was to the plaintiffs’ detriment. . . . Hartford Whalers Hockey Club v. Uniroyal Goodrich Tire Co., 231 Conn. 276, 282-83, 649 A.2d 518 (1994).” (Emphasis added; internal quotation marks omitted.) Barbara Weisman, Trustee v. Kaspar, 233 Conn. 531, 550, 661 A.2d 530 (1995).
Because the defendants had promised the plaintiff that, upon improvement of the trust’s performance, they would provide him with incentive compensation, the jury reasonably could have found that the defendants’ failure to provide the plaintiff with incentive compensation was “contrary to equity and good conscience.” Id.; accord Connecticut National Bank v. Chapman, supra, *526153 Conn. 399. Consequently, in my view, the defendants are not entitled to judgment notwithstanding the verdict on the plaintiffs unjust enrichment claim.
As to the damages the plaintiff may recover under the theory of unjust enrichment, however, I agree with the majority that, under the circumstances of this case, such damages properly are limited to the amount of reasonable incentive compensation and are not properly measured by the value of the benefits the defendants derived from the plaintiffs services in the course of his employment. See Kearns v. Andree, 107 Conn. 181, 187, 139 A. 695 (1928); cf. 1 G. Palmer, Law of Restitution (1978) § 1.1, p. 4. Because, in my view, the evidence does not permit the conclusion that the jury award of $701,901 constituted reasonable incentive compensation, the defendants are entitled to a new trial on the plaintiffs unjust enrichment claim.
Accordingly, I respectfully dissent.

 In fact, by March 1993, over $6 million of new business had been generated and the number of trust members had increased from just sixty-three to more than 200.